DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 5 October 2022 is acknowledged. The traversal is on the ground(s) that all species are not variants of all of the other species. This is found persuasive because the examiner acknowledges that Species I was mistakenly identified as a species when the identified features of Species I apply to all other species. For compact prosecution purposes, the examiner is withdrawing the election/restriction requirement.

Specification
The disclosure is objected to because of the following informalities: “the lift being mechanism” is recited multiple times. It appears the disclosure should recite “the lift mechanism” instead.  
Appropriate correction is required.

Claim Objections
Claims 1, 3, 7, 10, 13-16, 18 and 26-27 are objected to because of the following informalities.

Claim 1 recites “the lift being mechanism” and it appears the claim should recite “the lift mechanism” instead.
Furthermore, claim 1 recites “at least one rotor blade” and “the rotor blade.” For claim terminology consistency purposes, the claim should recite “the at least one rotor blade.”

Claim 3 recites “the rotor blade” and depends from claim 1 which recites “at least one rotor blade.” For claim terminology consistency purposes, claim 3 should recite “the at least one rotor blade.”

Claim 7 recites “an associated a longitudinal spanwise axis” and it appears the claim should recite “an associated longitudinal spanwise axis” instead.

Claim 10 recites “the generator portions” and depends from claim 5 which recites “one or more generator portions.” For claim terminology consistency purposes, claim 10 should recite “the one or more generator portions.”

Claim 13 recites “the generator portions” and depends from claim 12 which recites “a plurality of generator portions.” For claim terminology consistency purposes, claim 13 should recite “the plurality of generator portions.”

Claim 14 recites “the generator portions” and depends from claim 5 which recites “one or more generator portions.” For claim terminology consistency purposes, claim 14 should recite “the one or more generator portions.”
Furthermore, claim 14 recites “the rotor blade” and depends from claim 1 which recites “at least one rotor blade.” For claim terminology consistency purposes, claim 14 should recite “the at least one rotor blade.”

Claim 15 recites “each rotor blade” and depends from claim 1 which recites “at least one rotor blade.” For claim terminology consistency purposes, claim 14 should recite “each of the at least one rotor blade.”

Claim 16 recites “the lift being mechanism” and it appears the claim should recite “the lift mechanism” instead.
Furthermore, claim 16 recites “at least one rotor blade” and “the rotor blade.” For claim terminology consistency purposes, the claim should recite “the at least one rotor blade.”

Claim 18 recites “the rotor blade” and depends from claim 16 which recites “at least one rotor blade.” For claim terminology consistency purposes, claim 18 should recite “the at least one rotor blade.”

Claim 26 recites “the generator portions” and depends from claim 16 which recites “one or more generator portions.” For claim terminology consistency purposes, claim 26 should recite “the one or more generator portions.”
Furthermore, claim 26 recites “the rotor blade” and depends from claim 16 which recites “at least one rotor blade.” For claim terminology consistency purposes, claim 26 should recite “the at least one rotor blade.”

Claim 27 recites “each rotor blade” and depends from claim 16 which recites “at least one rotor blade.” For claim terminology consistency purposes, claim 27 should recite “each of the at least one rotor blade.”
Appropriate correction is required.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “rotor blade attachment mechanism” in claims 7 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 11-13 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites “the vortex generator is created by roughening a surface of the rotor blade” and depends from claim 1 which recites “a vortex generator defined along an upper surface of the rotor blade” (emphasis added). It is not clear if a surface in claim 3 refers to the upper surface recited in claim 1 or to an additional and difference surface. 
Clarification and/or amendment is respectfully requested.

Claims 11-12 recite the limitation "the spanwise axis" in line 2 and line 2-3, respectively. There is insufficient antecedent basis for this limitation in the claims.
Claim 13 depends from claim 12 and fails to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 18 recites “the vortex generator is created by roughening a surface of the rotor blade” and depends from claim 16 which recites “a vortex generator defined along an upper surface of the rotor blade” (emphasis added). It is not clear if a surface in claim 18 refers to the upper surface recited in claim 16 or to an additional and difference surface. 
Clarification and/or amendment is respectfully requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-13, 15-17, 19-25 and 27 (as far as claims 11-13 are definite and understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Johannesson et al – hereafter Johannesson – (US 20160001879 A1; also US 10,155,585 B2) in view of Kuethe (US 3,578,264).

Regarding claim 1, Johannesson teaches an unmanned aerial vehicle (Fig.1), comprising:
a fuselage body (Fig.1, 104); and
a lift mechanism (Fig.1, 120) including a rotor blade assembly (Fig.1/2) and a rotary driving member (Fig.2, 110) and defining an axis of rotation (Fig.2, 278), the lift being mechanism being coupled to the fuselage body (Fig.1), the rotary driving member being configured to controllably rotate the rotor blade assembly about the axis of rotation (¶105, note “The rotor assembly 115 is fixedly coupled to the propeller base 130 in such a way that in response to actuation of the propeller motor 110, the rotor assembly 115 and the propeller base 130 and the rotatable-propeller assembly 120 are rotatable. The rotatable-propeller assembly 120 is configured to propel the vehicle 100 (once actuated, of course)”), the rotor blade assembly including at least one rotor blade (Fig.1/2, 270).
Johannesson does not explicitly teach the at least one rotor blade including a vortex generator defined along an upper surface of the rotor blade.
Kuethe teaches vortex generators applied to an upper surface of an airfoil (Fig.2-9) for various applications including propellers (column 1 line 66-71). The inclusion of said vortex generators allow delaying flow separation in the flow boundary layer (column 1 line 26-30).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the unmanned aerial vehicle at least one rotor blade of Johannesson by having a vortex generator defined along an upper surface of the rotor blade as taught by Kuethe because this would allow delaying flow separation in the flow boundary layer.
Regarding claim 2, Johannesson and Kuethe further teach the at least one rotor blade and the vortex generator being unitarily formed (Kuethe column 5 line 54-60; note that by employing troughs or surface depressions on the at least one rotor blade, the at least one rotor blade and the vortex generator are unitarily formed).

Regarding claim 4, Johannesson and Kuethe further teach the at least one rotor blade and the vortex generator are formed using an injection molding process (Kuethe Fig.2-9; note that the claim limitation is a product by process limitation and "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113 I. In the current instance there is no indication that end product of Johannesson and Kuethe and the claimed product would be the same).

Regarding claim 5, Johannesson and Kuethe further teach the vortex generator includes one or more generator portions (Kuethe Fig.6, 60/62/70/72/74).

Regarding claim 6, Johannesson and Kuethe further teach each of the one or more generator portions are formed as one of a depression and protrusion (Kuethe column 5 line 54-60).

Regarding claim 7, Johannesson and Kuethe further teach the rotor blade assembly includes a rotor blade attachment mechanism (this element is interpreted under 35 U.S.C. 112(f) as upper and lower portions to accomplish the claimed function, and equivalents thereof. Johannesson teaches upper and lower portions that accomplish the claimed function, Fig.3, 130/320) and each of the at least one rotor blade includes an associated a longitudinal spanwise axis (Johannesson Fig.3, 215) that extends between a root portion (Johannesson Fig.3, where 305 points to) and an opposing tip portion (Johannesson Fig.3, not numbered) and a chordwise axis (Johannesson Fig.3, not numbered) that extends between a leading edge (Johannesson Fig.3, not numbered) and a trailing edge (Johannesson Fig.3, not numbered), the at least one rotor blade being mounted to the rotor blade attachment mechanism at the root portion (Johannesson Fig.3, via 305).

Regarding claim 8, Johannesson and Kuethe further teach the one or more generator portions are oriented along the spanwise axis (Kuethe Fig.3/6/9).

Regarding claim 9, Johannesson and Kuethe further teach the vortex generator includes a plurality of generator portions arranged in a plurality of rows (Kuethe Fig.6), wherein the one of the rows is oriented along the spanwise axis (Kuethe Fig.6, note 70/72 are oriented along the spanwise axis) and another one of the rows is offset from the spanwise axis (Kuethe Fig.6, note 60/62/74 are oriented offset the spanwise axis).

Regarding claim 10, Johannesson and Kuethe further teach the generator portions have one of a rectangular (Kuethe Fig.6, 7a/8b) and circular shape (Kuethe Fig.6, 8a).

Regarding claim 11, Johannesson and Kuethe further teach the one or more generator portions includes a single unitary portion that extends along the spanwise axis (Kuethe Fig.6, note 72 extends along the spanwise axis).

Regarding claim 12, Johannesson and Kuethe further teach the vortex generator includes a plurality of generator portions arranged in a single row extending along the spanwise axis (Kuethe Fig.6, note 70/72 extend along the spanwise axis).

Regarding claim 13, Johannesson and Kuethe further teach the generator portions have one of a rectangular (Kuethe Fig.6, 7a/8b) and circular shape (Kuethe Fig.6, 8a).

Regarding claim 15, Johannesson and Kuethe further teach each rotor blade has a chord length (Kuethe Fig.2) defined by a distance along the chordwise axis between the leading edge and the trailing edge, however, do not explicitly disclose the height or depth of each generator portion being between 0.2% and 5% of the chord length.
Kuethe recognizes the height of the vortex generator portions as being a result effective variable that effects the flow separation and that could be optimized with respect to energy loss and sound generation (column 5 line 5-17).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the unmanned aerial vehicle at least one rotor blade of Johannesson and Kuethe so the height or depth of each generator portion being between 0.2% and 5% of the chord length via routine optimization based on the teachings of Kuethe that said height is a result effective variable. Note that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05 II A).


Regarding claim 16, Johannesson teaches a rotor blade assembly (Fig.1/2) for use in an aerial vehicle (Fig.1), the aerial vehicle including a fuselage body and a lift mechanism (Fig.1), the lift mechanism including a rotor blade assembly (Fig.1/2) and a rotary driving member (Fig.2, 110) and defining an axis of rotation (Fig.2, 278), the lift being mechanism being coupled to the fuselage body (Fig.1), the rotary driving member being configured to controllably rotate the rotor blade assembly about the axis of rotation (¶105, note “The rotor assembly 115 is fixedly coupled to the propeller base 130 in such a way that in response to actuation of the propeller motor 110, the rotor assembly 115 and the propeller base 130 and the rotatable-propeller assembly 120 are rotatable. The rotatable-propeller assembly 120 is configured to propel the vehicle 100 (once actuated, of course)”), comprising:
at least one rotor blade (Fig.1/2, 270), and
the rotor blade assembly includes a rotor blade attachment mechanism (this element is interpreted under 35 U.S.C. 112(f) as upper and lower portions to accomplish the claimed function, and equivalents thereof. Johannesson teaches upper and lower portions that accomplish the claimed function, Fig.3, 130/320) and each of the at least one rotor blade having an associated longitudinal spanwise axis (Fig.3, 215) extending between a root portion (Fig.3, where 305 points to) and an opposing tip portion (Fig.3, not numbered) and an associated chordwise axis (Fig.3, not numbered) extending between a leading edge (Fig.3, not numbered) and a trailing edge (Fig.3, not numbered) along a chordwise axis (Fig.3, not numbered), the at least one rotor blade being mounted to the rotor blade attachment mechanism at the root portion (Fig.3, via 305).
Johannesson does not explicitly teach a vortex generator defined along an upper surface of the rotor blade, the vortex generator includes one or more generator portions, each generator portion being formed as one of a depression and protrusion.
Kuethe teaches vortex generators applied to an upper surface of an airfoil (Fig.2-9) for various applications including propellers (column 1 line 66-71); the vortex generator includes one or more generator portions (Fig.6, 60/62/70/72/74), each generator portion being formed as one of a depression and protrusion (column 5 line 54-60). The inclusion of said vortex generators allow delaying flow separation in the flow boundary layer (column 1 line 26-30).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the rotor blade assembly of Johannesson by having a vortex generator defined along an upper surface of the rotor blade, the vortex generator includes one or more generator portions, each generator portion being formed as one of a depression and protrusion as taught by Kuethe because this would allow delaying flow separation in the flow boundary layer.

Regarding claim 17, Johannesson and Kuethe further teach the at least one rotor blade and the vortex generator being unitarily formed (Kuethe column 5 line 54-60; note that by employing troughs or surface depressions on the at least one rotor blade, the at least one rotor blade and the vortex generator are unitarily formed).

Regarding claim 19, Johannesson and Kuethe further teach the at least one rotor blade and the vortex generator are formed using an injection molding process (Kuethe Fig.2-9; note that the claim limitation is a product by process limitation and "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113 I. In the current instance there is no indication that end product of Johannesson and Kuethe and the claimed product would be the same).

Regarding claim 20, Johannesson and Kuethe further teach the one or more generator portions are oriented along the spanwise axis (Kuethe Fig.3/6/9).

Regarding claim 21, Johannesson and Kuethe further teach the vortex generator includes a plurality of generator portions arranged in a plurality of rows (Kuethe Fig.6), wherein the one of the rows is oriented along the spanwise axis (Kuethe Fig.6, note 70/72 are oriented along the spanwise axis) and another one of the rows is offset from the spanwise axis (Kuethe Fig.6, note 60/62/74 are oriented offset the spanwise axis).

Regarding claim 22, Johannesson and Kuethe further teach the generator portions have one of a rectangular (Kuethe Fig.6, 7a/8b) and circular shape (Kuethe Fig.6, 8a).

Regarding claim 23, Johannesson and Kuethe further teach the one or more generator portions includes a single unitary portion that extends along the spanwise axis (Kuethe Fig.6, note 72 extends along the spanwise axis).

Regarding claim 24, Johannesson and Kuethe further teach the vortex generator includes a plurality of generator portions arranged in a single row extending along the spanwise axis (Kuethe Fig.6, note 70/72 extend along the spanwise axis).

Regarding claim 25, Johannesson and Kuethe further teach the generator portions have one of a rectangular (Kuethe Fig.6, 7a/8b) and circular shape (Kuethe Fig.6, 8a).

Regarding claim 27, Johannesson and Kuethe further teach each rotor blade has a chord length (Kuethe Fig.2) defined by a distance along the chordwise axis between the leading edge and the trailing edge, however, do not explicitly disclose the height or depth of each generator portion being between 0.2% and 5% of the chord length.
Kuethe recognizes the height of the vortex generator portions as being a result effective variable that effects the flow separation and that could be optimized with respect to energy loss and sound generation (column 5 line 5-17).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the rotor blade assembly of Johannesson and Kuethe so the height or depth of each generator portion being between 0.2% and 5% of the chord length via routine optimization based on the teachings of Kuethe that said height is a result effective variable. Note that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05 II A).

Claim(s) 3, 14, 18 and 26 (as far as claims 3 and 18 are definite and understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Johannesson et al – hereafter Johannesson – (US 20160001879 A1; also US 10,155,585 B2) in view of Grose (US 4,650,138).

Regarding claim 3, Johannesson teaches an unmanned aerial vehicle (Fig.1), comprising:
a fuselage body (Fig.1, 104); and
a lift mechanism (Fig.1, 120) including a rotor blade assembly (Fig.1/2) and a rotary driving member (Fig.2, 110) and defining an axis of rotation (Fig.2, 278), the lift being mechanism being coupled to the fuselage body (Fig.1), the rotary driving member being configured to controllably rotate the rotor blade assembly about the axis of rotation (¶105, note “The rotor assembly 115 is fixedly coupled to the propeller base 130 in such a way that in response to actuation of the propeller motor 110, the rotor assembly 115 and the propeller base 130 and the rotatable-propeller assembly 120 are rotatable. The rotatable-propeller assembly 120 is configured to propel the vehicle 100 (once actuated, of course)”), the rotor blade assembly including at least one rotor blade (Fig.1/2, 270).
Johannesson does not explicitly teach the at least one rotor blade including a vortex generator defined along an upper surface of the rotor blade, wherein the vortex generator is created by roughening a surface of the rotor blade.
Grose teaches vortex generators defined along an upper surface of an airfoil (Fig.1-4, 12); wherein the vortex generator is created by roughening a surface of the airfoil (note that generators 12 are formed on the surface of the airfoil by having micro-grooves which further include more grooves (Fig.2, 20/22/24/26), thereby roughening the surface of the airfoil. This would result in a substantial reduction in surface shear drag (column 2 line 12-17).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the unmanned aerial vehicle at least one rotor blade of Johannesson by having the at least one rotor blade including a vortex generator defined along an upper surface of the rotor blade, wherein the vortex generator is created by roughening a surface of the rotor blade based on the teachings of Grose because this would result in a substantial reduction in surface shear drag.

Regarding claim 14, Johannesson teaches an unmanned aerial vehicle (Fig.1), comprising:
a fuselage body (Fig.1, 104); and
a lift mechanism (Fig.1, 120) including a rotor blade assembly (Fig.1/2) and a rotary driving member (Fig.2, 110) and defining an axis of rotation (Fig.2, 278), the lift being mechanism being coupled to the fuselage body (Fig.1), the rotary driving member being configured to controllably rotate the rotor blade assembly about the axis of rotation (¶105, note “The rotor assembly 115 is fixedly coupled to the propeller base 130 in such a way that in response to actuation of the propeller motor 110, the rotor assembly 115 and the propeller base 130 and the rotatable-propeller assembly 120 are rotatable. The rotatable-propeller assembly 120 is configured to propel the vehicle 100 (once actuated, of course)”), the rotor blade assembly including at least one rotor blade (Fig.1/2, 270).
Johannesson does not explicitly teach the at least one rotor blade including a vortex generator defined along an upper surface of the rotor blade, the vortex generator includes one or more generator portions, the generator portions are in an irregular pattern and are created by a roughened surface in the rotor blade.
Grose teaches vortex generators defined along an upper surface of an airfoil (Fig.1-4, 12); wherein the vortex generator is created by roughening a surface of the airfoil (note that generators 12 are formed on the surface of the airfoil by having micro-grooves which further include more grooves (Fig.2, 20/22/24/26), thereby roughening the surface of the airfoil; the vortex generator includes one or more generator portions (Fig.2, 12/20/22/24/26), the generator portions are in an irregular pattern (Fig.2, note grooves 20/22/24/26 are oriented in an irregular pattern with respect to one another). This would result in a substantial reduction in surface shear drag (column 2 line 12-17).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the unmanned aerial vehicle at least one rotor blade of Johannesson by having the at least one rotor blade including a vortex generator defined along an upper surface of the rotor blade, the vortex generator includes one or more generator portions, the generator portions are in an irregular pattern and are created by a roughened surface in the rotor blade based on the teachings of Grose because this would result in a substantial reduction in surface shear drag.

Regarding claim 18, Johannesson teaches a rotor blade assembly (Fig.1/2) for use in an aerial vehicle (Fig.1), the aerial vehicle including a fuselage body and a lift mechanism (Fig.1), the lift mechanism including a rotor blade assembly (Fig.1/2) and a rotary driving member (Fig.2, 110) and defining an axis of rotation (Fig.2, 278), the lift being mechanism being coupled to the fuselage body (Fig.1), the rotary driving member being configured to controllably rotate the rotor blade assembly about the axis of rotation (¶105, note “The rotor assembly 115 is fixedly coupled to the propeller base 130 in such a way that in response to actuation of the propeller motor 110, the rotor assembly 115 and the propeller base 130 and the rotatable-propeller assembly 120 are rotatable. The rotatable-propeller assembly 120 is configured to propel the vehicle 100 (once actuated, of course)”), comprising:
at least one rotor blade (Fig.1/2, 270), and
the rotor blade assembly includes a rotor blade attachment mechanism (this element is interpreted under 35 U.S.C. 112(f) as upper and lower portions to accomplish the claimed function, and equivalents thereof. Johannesson teaches upper and lower portions that accomplish the claimed function, Fig.3, 130/320) and each of the at least one rotor blade having an associated longitudinal spanwise axis (Fig.3, 215) extending between a root portion (Fig.3, where 305 points to) and an opposing tip portion (Fig.3, not numbered) and an associated chordwise axis (Fig.3, not numbered) extending between a leading edge (Fig.3, not numbered) and a trailing edge (Fig.3, not numbered) along a chordwise axis (Fig.3, not numbered), the at least one rotor blade being mounted to the rotor blade attachment mechanism at the root portion (Fig.3, via 305).
Johannesson does not explicitly teach a vortex generator defined along an upper surface of the rotor blade, the vortex generator includes one or more generator portions, each generator portion being formed as one of a depression and protrusion; the vortex generator is created by roughening a surface of the rotor blade.
Grose teaches vortex generators defined along an upper surface of an airfoil (Fig.1-4, 12); the vortex generator includes one or more generator portions (Fig.2, 12/20/22/24/26), each generator portion being formed as one of a depression and protrusion (Fig.2-4); wherein the vortex generator is created by roughening a surface of the airfoil (note that generators 12 are formed on the surface of the airfoil by having micro-grooves which further include more grooves (Fig.2, 20/22/24/26), thereby roughening the surface of the airfoil. This would result in a substantial reduction in surface shear drag (column 2 line 12-17).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the rotor blade assembly of Johannesson by having a vortex generator defined along an upper surface of the rotor blade, the vortex generator includes one or more generator portions, each generator portion being formed as one of a depression and protrusion; the vortex generator is created by roughening a surface of the rotor blade based on the teachings of Grose because this would result in a substantial reduction in surface shear drag.

Regarding claim 26, Johannesson teaches a rotor blade assembly (Fig.1/2) for use in an aerial vehicle (Fig.1), the aerial vehicle including a fuselage body and a lift mechanism (Fig.1), the lift mechanism including a rotor blade assembly (Fig.1/2) and a rotary driving member (Fig.2, 110) and defining an axis of rotation (Fig.2, 278), the lift being mechanism being coupled to the fuselage body (Fig.1), the rotary driving member being configured to controllably rotate the rotor blade assembly about the axis of rotation (¶105, note “The rotor assembly 115 is fixedly coupled to the propeller base 130 in such a way that in response to actuation of the propeller motor 110, the rotor assembly 115 and the propeller base 130 and the rotatable-propeller assembly 120 are rotatable. The rotatable-propeller assembly 120 is configured to propel the vehicle 100 (once actuated, of course)”), comprising:
at least one rotor blade (Fig.1/2, 270), and
the rotor blade assembly includes a rotor blade attachment mechanism (this element is interpreted under 35 U.S.C. 112(f) as upper and lower portions to accomplish the claimed function, and equivalents thereof. Johannesson teaches upper and lower portions that accomplish the claimed function, Fig.3, 130/320) and each of the at least one rotor blade having an associated longitudinal spanwise axis (Fig.3, 215) extending between a root portion (Fig.3, where 305 points to) and an opposing tip portion (Fig.3, not numbered) and an associated chordwise axis (Fig.3, not numbered) extending between a leading edge (Fig.3, not numbered) and a trailing edge (Fig.3, not numbered) along a chordwise axis (Fig.3, not numbered), the at least one rotor blade being mounted to the rotor blade attachment mechanism at the root portion (Fig.3, via 305).
Johannesson does not explicitly teach a vortex generator defined along an upper surface of the rotor blade, the vortex generator includes one or more generator portions, each generator portion being formed as one of a depression and protrusion; the generator portions are in an irregular pattern and are created by a roughened surface in the rotor blade.
Grose teaches vortex generators defined along an upper surface of an airfoil (Fig.1-4, 12); the vortex generator includes one or more generator portions (Fig.2, 12/20/22/24/26), each generator portion being formed as one of a depression and protrusion (Fig.2-4); wherein the vortex generator is created by roughening a surface of the airfoil (note that generators 12 are formed on the surface of the airfoil by having micro-grooves which further include more grooves (Fig.2, 20/22/24/26), thereby roughening the surface of the airfoil, the generator portions are in an irregular pattern (Fig.2, note grooves 20/22/24/26 are oriented in an irregular pattern with respect to one another). This would result in a substantial reduction in surface shear drag (column 2 line 12-17).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the rotor blade assembly of Johannesson by having a vortex generator defined along an upper surface of the rotor blade, the vortex generator includes one or more generator portions, each generator portion being formed as one of a depression and protrusion; the generator portions are in an irregular pattern and are created by a roughened surface in the rotor blade based on the teachings of Grose because this would result in a substantial reduction in surface shear drag.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745